Name: Council Regulation (EEC) No 3043/82 of 15 November 1982 extending the provisional anti-dumping duty on photographic enlargers originating in Poland and the Soviet Union
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 11 . 82 Official Journal of the European Communities No L 322/3 COUNCIL REGULATION (EEC) No 3043/82 of 15 November 1982 extending the provisional anti-dumping duty on photographic enlargers originating in Poland and the Soviet Union THE COUNCIL OF THE EUROPEAN COMMUNITIES, exporter, pursuant to a notice of intention from the Commission , has not objected to an extension of the provisional duty, HAS ADOPTED THIS REGULATION : Article ] The provisional anti-dumping duty on photographic enlargers originating in Poland and the Soviet Union, imposed by Regulation (EEC) No 1958/82, is hereby extended for a period not exceeding two months. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, by Regulation (EEC) No 1 958/82 (3), the Commission imposed a provisional anti-dumping duty on photographic enlargers originating in Poland and the Soviet Union ; Whereas the examination of the facts is not yet complete ; whereas, in particular, the Polish exporter wishes to have further consideration given to its claim for an allowance for a difference in physical charac ­ teristics between the photographic enlargers exported from Poland and the product used for the establish ­ ment of normal value ; Whereas the Polish exporter concerned requested an extension of the provisional duty and the Soviet Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 11 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council , it shall apply until the entry into force of an Act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 20 November 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 November 1982 . For the Council The President N. A. KOFOED (') OJ No L 339, 31 . 12 . 1979, p . 1 . O OJ No L 178 , 22 . 6 . 1982, p. 9 . 0 OJ No L 212, 21 . 7 . 1982, p . 32 .